DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply, IDS and affidavit filed April 25, 2022 have been received and entered into the case. Claim 6 is canceled; claims 1 – 5 and 7 – 20 are pending; claims 18 – 20 are withdrawn; claims 1 – 5 and 7 – 17 have been considered on the merits. All arguments and the affidavit have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 – 11, 13 – 15 and their dependents remain vague and indefinite for reciting “immediate release melatonin” and “delayed release melatonin” as the phrases are not adequately defined by the claim language or specification.  While the phrases may have some meaning in the art, it is unclear if the claims require a particular form or elements that are not claimed, and what may or may not be required to meet the limitations.  Moreover, the scope of the claims is not clearly set forth.
Claims 11, 13 – 15 and their dependents are rendered vague and indefinite for reciting “clinical culture blend” and “active microbiome blend” as the phrases are not adequately defined by the claim language or specification.  It is unclear what the phrases intend to convey or encompass, if additional unrecited limitations are implied or required to meet a “clinical culture” or “active microbiome”, and how the phrases are intended to limit the claimed compositions.  Moreover, the scope of the claims is not clearly set forth.
Claim 17 is rendered indefinite for depending upon a canceled claim.

Response to Arguments
Applicant argues that the claims are definite since one in the art would know the meanings of “delayed release”, “immediate release” as they are common terms of the art; and that “clinical culture blend” and “active culture blend” are defined by the claims as the recited bacterial strains that follow.
However, these arguments fail to persuade. Regarding the phrases “delayed release” and “immediate release”, the claims and specification fail to disclose what elements are required to meet these limitations. While it is acknowledged that the terms are common in the art, this is not to say the terms define any particular scope. For example, whether specific coatings, binders, polymers, phases, membranes or forms determine a release; whether the dosages are released in specific areas of the body (e.g., the mouth, small intestine, colon); or whether release is determined by pharmacokinetics of the active itself. Applicant relies on Nunez, which differentiates immediate release from extended release, while conflating “extended release” with the claimed “delayed release”. However, it is noted that extended release is not equivalent to delayed release. In support, Rades teaches various drug delivery systems wherein extended release prolongs release to reduce dosing frequency whereas delayed release is defined as releasing only at some point after initial administration (p.7). As such, it is maintained that the claim language fails to clearly delineate the scope of the claimed invention.
Regarding the phrases “clinical culture blend” and “active culture blend”, it is maintained that the descriptors “clinical” and “active” render the claims indefinite. It is iterated that these phrases appear to imply additional undefined components or requirements to meet the limitation of “clinical” or “active”, which has not been clearly set forth by the claims or specification. Moreover, it is unclear what is required of a culture blend to be “clinical” or “active” as claimed.

Claim Objections
Previous claim objections are withdrawn due to applicant’s amendment canceling claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Previous rejections under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention are withdrawn due to applicant’s filing of a declaration under 37 CFR 1.130(a), excluding the use or sale as a 102(b)(1)(A) exception.

Claims	1 – 2, 4 and 17 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Edwards et al. (WO 2014/151329).
Edwards teaches therapeutic compositions comprising a probiotic and sleep support (abstract, claims 1, 4, 12, 13) wherein Lactobacillus acidophilus, Bifidobacterium bifidum, B. animalis sub lactis, L. rhamnosus and L. paracasei (p.24) are included; at least one of GABA, valerian and/or melatonin is included (p.2-4, claim 12); and excipients (p.4); and wherein the composition is in a capsule (p.16).  Edwards teaches the compositions may include combinations of each of the components (p.24, claim 12).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 2, 4, 8 – 11, 13 – 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (WO 2014/151329).
Regarding claims 1 – 2, Edwards teaches therapeutic compositions comprising a probiotic and sleep support (abstract, claims 1, 4, 12, 13) wherein Lactobacillus acidophilus, Bifidobacterium bifidum, B. animalis, L. rhamnosus and L. paracasei (p.24) are included; at least one of GABA, valerian and/or melatonin is included (p.2-4, claim 12); and excipients (p.4). 
Regarding claim 4, Edwards teaches the compositions may include combinations of each of the components (p.24, claim 12).
Regarding claims 8 – 10, Edwards does not teach the compositions comprising the claimed amounts of each component.  However, each of the components are identified to be active components of the composition (abstract, claims), or are considered result effective variables.  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated to optimize the amounts of each component as a matter of routine practice and experimentation, and with a reasonable expectation for successfully obtaining the effective composition of Edwards.
Regarding claim 11, Edwards does not teach the claimed strains.  However, the reference does teach the claimed species are effective probiotics in the compositions (p.24).  At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute other strains of the instant species in the compositions of Edwards, since there is a finite number of identified, predictable solutions that would obtain the same predictable results.
Regarding claims 13 – 15, Edwards does not teach the compositions comprising the claimed amounts of each component.  However, each of the components are identified to be active components of the composition (abstract, claims), or are considered result effective variables.  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated to optimize the amounts of each component as a matter of routine practice and experimentation, and with a reasonable expectation for successfully obtaining the effective composition of Edwards.
Regarding claim 17, Edwards teaches the compositions are in a capsule (p.16).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Claims 1 – 5 and 7 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (WO 2014/151329) in view of Arya et al. (EP 2717890).
Regarding claims 1 – 2, Edwards teaches therapeutic compositions comprising a probiotic and sleep support (abstract, claims 1, 4, 12, 13) wherein Lactobacillus acidophilus, Bifidobacterium bifidum, B. animalis, L. rhamnosus and L. paracasei (p.24) are included; at least one of GABA, valerian and/or melatonin is included (p.2-4, claim 12); and excipients (p.4). 
Regarding claim 4, Edwards teaches the compositions may include combinations of each of the components (p.24, claim 12).
Regarding claims 8 – 10 and 13 – 15, Edwards does not teach the compositions comprising the claimed amounts of each component.  However, each of the components are identified to be active components of the composition (abstract, claims), or are considered result effective variables.  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated to optimize the amounts of each component as a matter of routine practice and experimentation, and with a reasonable expectation for successfully obtaining the effective composition of Edwards.
Regarding claim 11, Edwards does not teach the claimed strains.  However, the reference does teach the claimed species are effective probiotics in the compositions (p.24).  At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute other strains of the instant species in the compositions of Edwards, since there is a finite number of identified, predictable solutions that would obtain the same predictable results.
Regarding claim 17, Edwards teaches the compositions are in a capsule (p.16).
Regarding claims 3, 5, 7, 12 and 16, Edwards does not teach the compositions were the excipients are microcrystalline cellulose, silica and/or magnesium stearate.  However, the reference does teach including excipients in the powdered composition (p.4, claim 13).  At the time the claims were filed, the instant excipients were well known and used in powdered formulations.  In support, Arya teaches spray dried and powdered Lactobacillus, wherein the compositions (claims) include microcrystalline cellulose, silica and magnesium stearate (example 5).  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include common excipients in the compositions of Edwards and to optimize the amounts thereof, as a matter of routine practice as evidenced by Arya.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant argues that Edwards does not teach the compositions with a single bacterium, let alone all of the claimed bacteria. Applicant argues that Edwards does not motivate one to include all 5 bacteria; that the reference suggests 21 strains, with no preferred species, combinations, or examples; that the reference suggests 20,000 combinations requiring the motivation to select the 5 claimed species which is not suggested by the reference. Applicant does not traverse the teachings of Arya.
However, these arguments fail to persuade.
Regarding Edwards, the reference expressly teaches the compositions include probiotics (claims) wherein the “probiotics for use in the present invention include” Lactobacillus acidophilus, Bifidobacterium bifidum, B. animalis, L. rhamnosus and L. paracasei species and strains (p.24). Edwards clearly identifies each of the claimed species that are included in the compositions. Please note that a reference that clearly names the species anticipates the claim no matter how many other species are names (MPEP 2131.02 II). Further, it is noted that the disclosed list of probiotics is not a laundry list wherein one must select portions of teachings within the reference. Rather, the teachings is specific to the species used in the compositions which is “at once envisaged” from the disclosure to include all of the species in a single composition (MPEP 2131.02 III), as evidenced by reciting “and” (p.24). While the reference does not exemplify the claimed combination, it is noted that the prior art is not required to exemplify all embodiments disclosed therein to anticipate a claim.
Regarding the argument that Edwards does not motivate one to include all of the claimed bacteria, it is maintained that Edwards expressly teaches the compositions can include all of the claimed species (p.24). Regarding preferred species, it is maintained that Edwards expressly teaches the bacteria identified on page 24 as the preferred species and strains. Regarding the argument that Edwards suggests 21 strains and 20,000 combinations, it is noted that the disclosure of Edwards is, in fact, more specific than applicant’s claims 1 – 5 and 7 – 10, which are not limited to any strain at all. Applicant recites “Lactobacillus acidophilus” in claims 1 and 4, which encompasses any and all strains of L. acidophilus. Please note that L. acidophilus is found in the human and animal GI tract and mouth as well as vaginal microbiota (Lactobacillus acidophilus Wikipedia), indicating potentially millions of strains of L. acidophilus alone. Bull et al. discloses 32 strains of L. acidophilus (Table 1), which further evidences the far broader scope of the claimed invention compared to the disclosure of Edwards. This does not even account for the remaining species claimed by applicant, and all of the strains encompasses therein. 
Regarding Arya, it is agreed that the reference evidences that at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include common excipients in the compositions of Edwards and to optimize the amounts thereof, as a matter of routine practice.
Absente evidence of an unexpected result or advantage, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699